Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “very close” in claim 1 is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant points to page 10, lines 20-28 of the specification as defining “very close.” However, that portion of the specification merely states that in one solution for design consists of “the surfaces of the parts 220, 230 [being] very close to the mask 260 (but at a distance from it) . . .” This neither defines the phrase “very close” nor provides a standard for ascertaining the degree of closeness required to be “very close.”
The phrase “the surfaces very close but at a non-null distance” in claim 1 renders the claim unclear because it is unclear what the surfaces are required to be very close to. Are they required to be close to each other, as the arguments imply? Applicant points to page 10, lines 20-28 of the specification to describe the closeness. However, that portion of the specification merely states that in one solution for design consists of “the surfaces of the parts 220, 230 [being] very close to the mask 260 (but at a distance from it) . . .” As described below, the specification only describes the surfaces as being very close to the mask. No mask is identified or required in instant claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 now requires “designing the article with the surfaces very close but at a non-null distance.” Applicant points to page 10, lines 20-28 of the specification to provide support for this limitation. However, this portion of the specification states that “Another solution could consist in designing the article with the surface of contact of the parts 220, 230 very close to the mask 260 (but at a distance from it).” That is, the surfaces are not described as very close to each other, but are rather “very close to the mask 260.” Having the surfaces very close to the mask in no way requires them to very close to each other, as the amendment implies. Moreover, no mask is identified or required in instant claim 1. Thus, there is no support in the application as filed for the limitation “designing the article with the surfaces very close but at a non-null distance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mark (US 2018/0154437).
Claim 1: Mark discloses a method for manufacturing a three-dimensional article (abstract). The method includes producing the article by an additive manufacturing technology (¶ 5), the article including at least two parts having edges that face each other (figs. 4, 9), the additive manufacturing technology including solidification of fluid (¶¶ 100, 110, 268-269; “Fill material” includes composite material formed of a debindable material and a sinterable powder, e.g., before debinding. “Fill material” includes material that may be deposited in substantially homogenous form as extrudate, fluid, or powder material, and is solidified, e.g., by hardening, crystallizing, or curing), the two parts being produced together with a temporary connection (figs. 4, 9), the temporary connection linking the two parts (figs. 4, 9), the temporary connection including an inhomogeneity of a presence of material along the edges (figs. 4, 9), the inhomogeneity of the presence of material includes a solidification of fluid along the edges (figs. 4, 9); finishing the article (¶ 258, “a surface finishing mechanism flattens or shapes (rolling, shaving, ironing, abrading, milling) a recent or a most recent layer of green part shape, release material shape, and/or placeholder material shape before the powder bed is refilled about them”); and unlinking the temporary connection in order to separate the two parts after finishing the article (¶ 39).
Claims 2 and 7: Mark discloses the temporary connection being dissolved in a liquid by flowing debinding fluid through channels of the honeycomb infill, which takes less force, and the two parts being not soluble in the liquid (¶ 39).
Claims 8-9: Mark discloses a mask in a recess in an external surface of the other part, where the mask protrudes from the external surface (figs. 4, 9). 
Claim 10: Mark discloses two parts are further connected to each other by a definitive connection so that the two parts form a single piece even when the temporary connection is disconnected (fig. 7).
Claim 11: Mark discloses each part including a main body adjacent to the main body of the other part (figs. 4, 9), one of the two parts includes a rabbet that covers a portion of the main body of the other part, and the temporary connection is situated between the rabbet and the main body of the other part (figs. 4, 9). 
Claim 12: Mark discloses the parts including multiple cavities, which would be capable of housing an electronic device (figs. 4, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Zewe (US 2018/0129075).
Mark is silent as to one of the parts forming a piece of an eyeglass frame. However, Zewe discloses a method for manufacturing a three-dimensional article including producing the article by an additive manufacturing technology (¶¶ 88-89), the additive manufacturing technology including fusion of powder (¶¶ 88-89), wherein the article forms a front piece of an eyeglass frame (¶¶ 88-89). As taught by Zewe, “eyeglass frames are relatively easy for 3D printing technologies and allow the frames to be customized for the individual with ease by rapidly changing frame styles and associated components and the like.” Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the method of Mark to produce additively manufactured eyeglass frames, because such frames are easy for additive manufacturing technologies and allow the frames to be customized for the individual with ease by rapidly changing frame styles and associated components, as taught by Zewe.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Chehab et al. (US 2020/0156154).
Mark is silent as to tribofinishing the article. However, Chehab et al. discloses a method for manufacturing a three-dimensional article including producing the article by an additive manufacturing technology (¶ 1), the additive manufacturing technology including fusion of powder (claim 9), wherein finishing the article includes tribofinishing (¶ 47). As taught by Chehab et al., tribofinishing an additive manufactured article reduces roughness, improves corrosion resistance and improves resistance to fatigue crack growth. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have tribofinished the article of Mark in order to reduce roughness, improve corrosion resistance and/or improve resistance to fatigue crack growth, as taught by Chehab et al.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Applicant first argues that “Mark does not disclose or suggest an inhomogeneity of a presence of material includes . . . solidification of fluid along the surfaces or the edges.” This argument has been considered but is not persuasive. As discussed above, Mark discloses the additive manufacturing technology including solidification of fluid (¶¶ 100, 110, 268-269; “Fill material” includes composite material formed of a debindable material and a sinterable powder, e.g., before debinding. “Fill material” includes material that may be deposited in substantially homogenous form as extrudate, fluid, or powder material, and is solidified, e.g., by hardening, crystallizing, or curing), along the surfaces and edges (figs. 4, 9).
Applicant further argues that “One skilled in the art would not have turned to Mark to facilitate the unlinking of temporary connections.” This argument has also been considered but is not persuasive. The near-entirety of Mark is focused on, and discusses in explicit detail, how to create and unlink temporary connections in additively manufactured objects. See, e.g., ¶¶ 17-21, 115-125 & figs. 4-9. Indeed, Mark not only facilitates, or makes easier, a skilled artisan’s understanding of unlinking of temporary connections – it provides step-by-step instructions and blueprints with very detailed examples on how to create a wide variety of additively manufactured temporary connections.
Applicant finally argues that the effective filing date of the instant application predates the filing date of figure 27 of Mark. This argument is moot in view of the new grounds of rejection citing figures 4 and 9 of Mark, which were filed at least as early as April 24, 2017 in Serial No. 62/489,410 and predate the effective filing date of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754